In the
 United States Court of Appeals
              For the Seventh Circuit
                      ____________

No. 05-4780
UNITED STATES OF AMERICA,
                                       Plaintiff-Appellant,
                            v.

WILLIAM H. VEAZEY,
                                      Defendant-Appellee.
                      ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
     No. 05 CR 20006—Michael P. McCuskey, Chief Judge.
                      ____________
   ARGUED SEPTEMBER 18, 2006—DECIDED JULY 3, 2007
                   ____________


 Before BAUER, ROVNER and WILLIAMS, Circuit Judges.
  ROVNER, Circuit Judge. William H. Veazey pled guilty
to attempted enticement of a minor to engage in sexual
conduct, 18 U.S.C. § 2422(b), and interstate travel for
the purpose of engaging in a sexual act with a minor,
18 U.S.C. § 2423(b). At sentencing, the court deter-
mined that Veazey committed these offenses for the pur-
pose of producing a visual depiction of sexually explicit
conduct with a minor. The court then applied a “visual
depiction” guidelines cross-reference that greatly in-
creased Veazey’s guidelines sentencing range. The court
sentenced Veazey to 324 months of imprisonment, fol-
lowed by supervised release for a term of life. In this
2                                                    No. 05-4780

appeal, Veazey objects to the application of the “visual
depiction” cross-reference. We affirm.


                                I.
   When the early twentieth century thief, Willie Sutton,
was asked why he robbed banks, he replied, “Because
that’s where the money is.” In the early twenty-first
century, if one were to ask sexual predators why they troll
the internet, they might answer, “Because that’s where
the children are.” Such was the case with William Veazey.
Law enforcement officers are well aware that predators
have fled the public playground in favor of the anonymous
internet in seeking out their victims. For that reason, some
officers enter internet chat rooms posing as children,
serving as bait to the unsuspecting predators. On Novem-
ber 18, 2004, a Decatur, Illinois, male police detective
signed onto Yahoo Instant Messenger using the screen
name “jodijohnson15,” and entered a chat room titled
“*!SeXy HiGh SchOol HoTTiEs!*.” Veazey was signed into
the chat room as “nogames89,” and on seeing “Jodi” enter,
he began to send her instant messages. The fictitious Jodi
identified herself as a 15 year-old girl from Decatur,
Illinois, and Veazey (who was 61 at the time) identified
himself as a 48 year-old man from Texas.
  Jodi and Veazey engaged in numerous online conver-
sations over the next month and a half, and Jodi eventu-
ally introduced Veazey to a fictitious 15 year-old friend
named “Missy,” who used the screen name “missyinil13.”1


1
  For the sake of clarity and brevity, we will refer to the officers
posing as Jodi and Missy by those assumed names. For the
purposes of the relevant sentencing guidelines, a minor is a
person under the age of 18 or an undercover law enforcement
                                                     (continued...)
No. 05-4780                                                    3

With a female detective posing as Jodi, Veazey also spoke
on the phone numerous times with Jodi, in calls the
officers recorded. The content of the online and tele-
phone conversations is graphic, demonstrating the tech-
niques of a man who appears well-practiced in the art
of manipulating vulnerable adolescents and well-versed
in the shorthand phrases that teens use to communicate on
the internet.2
   Within minutes of meeting Jodi online for the first time,
Veazey asked Jodi if she would “care to swap pics.” Gov.
Ex. 1, at 20. Jodi declined to send a picture of herself,
claiming her mother had taken her camera away. In that
first conversation, Veazey asked Jodi about her sexual
history, her willingness to meet him, and her willingness
to engage in phone sex with him. Gov. Ex. 1, at 20-22. In
the second internet exchange, Jodi revealed that she had
told a female friend about Veazey. Veazey again expressed
an interest in talking to Jodi on the phone, having sex
with her, and obtaining pictures of her. This time, he
stated “a nude pic would be nice.” Gov. Ex. 1, at 23. When
Jodi asked how she could get a nude picture of herself,
Veazey suggested that her friend take the photo. Veazey
asked if Jodi’s friend was bisexual, and then proposed that
Jodi and her friend take pictures of each other. Gov. Ex. 1,
at 23. After discussing whether Veazey would pay for the
pictures (he declined to do so), he persisted, telling Jodi he
was falling in love with her and asking twice more, “r u
gonna take the pics for me.” Gov. Ex. 1, at 23-26. After the



1
   (...continued)
officer who has represented to the defendant that he or she
is under the age of 18. See U.S.S.G. § 2G2.1, Application Note 1.
2
  The internet exchanges are full of abbreviations, slang,
misspellings and grammatical errors. We will leave those
errors intact when we quote relevant passages.
4                                               No. 05-4780

second of those requests, Jodi balked and wrote, “u want
me or jus pics. . . . i really hope u wasnt jus sayin all tha
fer pics.” Gov. Ex. 1, at 26. Veazey then began to pull back
from his request for pictures, telling Jodi that he really
wanted her and that it was not a problem if she did not
“wanna do pics.” Id. After ascertaining where Jodi lived,
the locations of the nearest airport and hotel, and after
complaining to Jodi that he had previously flown to North
Carolina to meet a girl who did not show up, Veazey told
Jodi he would come to visit her. But first he needed two
things from her: a cell phone number where he could reach
her and a picture of her (“clothes optional”) so that he
would be able to recognize her at the airport. Gov. Ex. 1, at
26-32. Later in the same internet exchange, Veazey
declared his love for Jodi, told her he wanted to marry
her and again asked for a picture. Id.
  In Jodi’s third internet chat with Veazey, he asked for
a picture soon so that he could look at her every night.
This request came shortly after a graphic exchange where
Veazey again indicated his wish to have sex with Jodi
when he came to Decatur. Gov. Ex. 1, at 36-38. In the
fourth chat, Veazey again requested a picture of Jodi, and
instructed her on scanning the photo into her computer
and then sending it to him via e-mail. He asked if Jodi had
discussed taking pictures with her girlfriend and told her
he was proud of her when she responded affirmatively.
Gov. Ex. 1, at 42-44. In subsequent exchanges, Veazey
again was the first to raise the subject of pictures, giving
Jodi his home address, instructing her to mail “lots of
pics,” and asking her if she had sent pictures yet. See e.g.,
Gov. Ex 1, at 51, 54, 55, 60. In early December, a female
detective posing as Jodi spoke with Veazey on the phone
for the first time. He asked again for a picture and when
she asked if he meant a “regular picture,” he replied,
“Well, yeah. That wouldn’t be very gentlemanly if I asked
for anything more now would it.” Def. Ex. 1, at 6. Later in
No. 05-4780                                               5

the same call, though, Veazey admitted that he really
wanted a nude picture of her, but that he would have to
“save that for in person.” Def. Ex. 1, at 25-26. Jodi subse-
quently sent a picture to Veazey, telling him it was “not
the knd u want tho.” Gov. Ex. 1, at 60. The detectives used
a non-revealing photo donated by a female law enforce-
ment officer depicting that officer when she was a teen-
ager. Veazey told Jodi this picture was acceptable so long
as he could see her face. By the middle of December,
Veazey had not received the picture Jodi told him she sent,
and he asked her to send another. He also told her that
without a picture, a phone number and an address,
he would not come to visit her because of his experience
with the other girl who had not shown up for his visit.
  Veazey instructed Jodi in a telephone call on ways to
seduce her friend Missy, and followed up on this lesson in
an online chat, reminding her to start by taking pictures
and then see what happened. He also suggested giving
Missy alcohol to “loosen her up.” Gov. Ex. 1, at 91. When
Jodi later revealed she had not gotten very far in her
seduction of Missy, Veazey expressed disappointment,
but asked “did yall take pics.” Gov. Ex. 1, at 101. Jodi
replied that she had taken pictures but that the girls
did not like them. Veazey made clear to Jodi that he
wanted to have sex with both her and Missy but that this
plan would not work unless Jodi had already seduced
Missy. As soon as Jodi reported that she had completed
this task, Veazey called her on the phone to discuss his
trip to Decatur. He told Jodi that he wanted both girls to
strip for him, and that he would bring a camera to take
pictures on the first night they were together. Def. Ex. 6,
at 13-14, 17-18.
  Jodi then introduced Missy into the online chats. One of
Veazey’s first questions to Missy was whether the girls
had taken some pictures for him. Missy asked if Veazey
wanted pictures when they met in person and he replied
6                                               No. 05-4780

that he wondered what Missy looked like. Gov. Ex. 1, at
111. Later in the chat, Veazey again asked Missy to send
a picture, telling her he already had a picture of Jodi. Gov.
Ex. 1, at 112. In a subsequent chat, Veazey again asked
Missy for a picture, telling her he would accept a regular
picture. Gov. Ex. 1, at 125-26. Of course, this reference to
a “regular” picture is surrounded by Veazey’s questions
about Missy’s fantasies and sexual preferences. When
Missy asked Veazey what kind of pictures they would take
when he visited, he responded, “whatever kind u want.”
Gov. Ex. 1, at 127-28. Missy asked whether he meant he
would take pictures of them having sex. He told her that
if she liked what she saw, she could take a picture, and he
would do the same. He told Missy in graphic language
that if she wanted a picture of them having sex, she
could take one or have Jodi take one. Id. Later in the same
chat, Missy asked about pictures again, and Veazey said
that if Missy did not want any pictures taken, then he
would not take any. After Missy assured him she had no
problem with pictures, he told her she could tear up any
pictures she did not like. He told her he had a digital
camera, a camera that developed pictures immediately,
and a camcorder. Gov. Ex. 1, at 131-32. When Missy asked
if he was bringing them all, he replied, “if u want me too.”
Id. Missy told Veazey that she wanted him to bring the
cameras and that she might like to make a movie. Veazey
replied, “i like the way u think.” Gov. Ex. 1, at 132.
  In a later online chat with Jodi, Veazey told Jodi that
Missy wanted to be filmed. Gov. Ex. 1, at 144. Jodi indi-
cated that was agreeable to her, and the next time Veazey
chatted with Missy, he reported that “jodi liked the idea of
a movie too.” Gov. Ex. 1, at 147. During a particularly
graphic exchange with Missy in which Missy indicated
she was masturbating, Veazey remarked, “damn wish u
had a cam.” Gov. Ex. 1, at 149-50. The term “cam” had
appeared in prior conversations as shorthand for camera.
No. 05-4780                                                 7

In a phone call with Jodi a few days before his scheduled
trip to Decatur, Veazey discussed bringing camera equip-
ment to take pictures of their sexual activities. Veazey
specifically mentioned a Polaroid camera, a digital camera,
and a camcorder. Def. Ex. 6, at 17-18. Veazey was con-
cerned about the cost of a battery for his camcorder and
Jodi told him he would just have to remember the girls’
dance (they had previously discussed the girls performing
a strip tease for Veazey) in his head. Veazey replied, “Hell,
remember it in my head. Shoot, I’ll be watching it all the
way home. What are you talking about. Everybody will
be looking over my shoulder. I’ll be going, sorry, ten dollars
to watch.” Def. Ex. 7, at 25-26.
  When Veazey arrived in Decatur on January 7, 2005, he
was met by law enforcement officers and taken into
custody. He was carrying with him, among other things, a
Polaroid camera, a digital camera and a camcorder. Veazey
was charged in a two-count indictment with using the
internet, a facility of interstate commerce, to knowingly
persuade, induce, entice and coerce a minor to engage
in sexual activity, in violation of 18 U.S.C. § 2422(b), and
knowingly traveling in interstate commerce for the pur-
pose of engaging in a sexual act with a minor, in violation
of 18 U.S.C. § 2423(b). Veazey pled guilty to both counts.
As we indicated above, the district court sentenced Veazey
to a 324 month term of imprisonment, applying a guide-
lines cross-reference relating to creating visual depictions
of criminal sexual conduct with minors.


                             II.
  Prior to sentencing, a probation officer prepared a
Presentence Report (“PSR”). The PSR recommended
application of the “visual depiction” cross-reference, and
cited relevant portions of the transcript in support. Veazey
objected to the PSR’s characterization of the online and
8                                              No. 05-4780

telephone transcripts. According to Veazey, the PSR made
it appear as if discussions of sexual photographs and
videos permeated the conversations when in fact such
discussions constituted a minuscule portion of the tran-
scripts. Veazey also argued that the cross-reference
should apply only when the purpose of the defendant’s
prohibited sexual conduct was to produce pictorial repre-
sentations of that conduct. Veazey contended that his
purpose was to entice the minors to have sex, not to take
sexually explicit photographs. The photos, he argued,
would have been a by-product of, rather than the purpose
of, the encounter. The probation officer agreed that
references to photos or videos occupied only 5% of the
online conversations and 3% of the phone transcripts.
Not all of these references were to sexually oriented
pictures. Because Veazey objected to the PSR’s character-
ization of the transcripts and to the sufficiency of the
evidence, the district court reviewed all of the transcripts
to place the photo references in context. The court noted
that the discussions of sexual pictures occupied approxi-
mately the same amount of time as discussions about
the price of airplane tickets. The court agreed that
Veazey’s primary purpose was to have sex with Jodi and
Missy. The court found, however, that taking sexually
oriented pictures was a secondary purpose of Veazey’s
criminal conduct, and that Congress intended the cross-
reference to apply in that situation. The court therefore
applied the cross-reference.
  On appeal, Veazey contends that there was only a
“scintilla of evidence” that he committed these offenses
for the purpose of producing a visual depiction of the
conduct. According to Veazey, that evidence consists of
a few e-mail messages where Veazey requested a nude
picture; Veazey’s agreement to take sexually explicit
pictures if that was what the agents posing as minors
wanted; and Veazey’s possession of three cameras when he
No. 05-4780                                               9

arrived in Decatur for a sexual encounter with what he
believed were two minors. Veazey contends that the
evidence was “woefully insufficient” to support applica-
tion of the cross-reference because nude pictures are not
in and of themselves pornographic; one of the agents
was the first to broach the topic of pornographic videos;
and the agents asked Veazey to bring the cameras. He
asks that we vacate his sentence and remand for re-
sentencing without regard to the cross-reference.
  We review the district court’s findings of fact at sen-
tencing for clear error. United States v. Swanson, 483 F.3d
509, 513 (7th Cir. 2007); United States v. Baldwin, 414
F.3d 791, 798 (7th Cir. 2005). We review the district
court’s interpretation of the sentencing guidelines de novo.
United States v. Chamness, 435 F.3d 724, 726 (7th Cir.
2006). After United States v. Booker, 543 U.S. 220 (2005),
we review a sentence for reasonableness, and sentences
that are within the properly calculated guidelines range
are entitled to a rebuttable presumption of reasonableness.
United States v. Rita, ___ S.Ct. ___, 2007 WL 1772146, *3-
*6 (June 21, 2007); United States v. Rodriguez-Alvarez, 425
F.3d 1041, 1045 (7th Cir. 2005); United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005). Guideline section 2G1.3
applies to offenses involving interstate travel to engage
in prohibited sexual conduct with a minor. That section
sets the base offense level at 24. Subsection (c) of that
guideline provides:
    If the offense involved causing, transporting, permit-
    ting, or offering or seeking by notice or advertisement,
    a minor to engage in sexually explicit conduct for the
    purpose of producing a visual depiction of such con-
    duct, apply § 2G2.1 (Sexually Exploiting a Minor by
    Production of Sexually Explicit Visual or Printed
    Material; Custodian Permitting Minor to Engage in
    Sexually Explicit Conduct; Advertisement for Minors
10                                              No. 05-4780

     to Engage in Production), if the resulting offense level
     is greater than that determined above.
U.S.S.G. § 2G1.3(c)(1). Section 2G2.1, the cross-reference
to which Veazey objects, provides for a base offense level
of 32. The Application Notes for § 2G2.1 provide that a
“minor” includes, among other things, “an undercover
law enforcement officer who represented to a participant
that the officer had not attained the age of 18 years.”
U.S.S.G. § 2G2.1, Application Note 1. To the base offense
level of 32, the district court added two levels because the
minor involved was older than twelve and younger than
sixteen years old, and two levels because the offense
involved the use of a computer or an interactive computer
service to solicit participation by a minor in sexually
explicit conduct, for a subtotal of 36. See U.S.S.G.
§ 2G2.1(b)(1)(B); § 2G2.1(b)(6)(B). The multiple count
adjustment resulted in another 2 level increase under
§ 3D1.4. From the resulting level of 38, the district court
subtracted 3 levels for acceptance of responsibility under
§ 3E1.1(a) and (b)(2). This resulted in a total offense level
of 35. The court then added 5 levels under § 4B1.5(b)(1),
which applies to repeat and dangerous sex offenders
against minors, because Veazey had previously pled
guilty in Texas to indecency with a child/sexual contact.
This resulted in an adjusted offense level of 40, a criminal
history category of II, and a guidelines range of 324 to 405
months. The statutory maximum was 30 years. The court
sentenced Veazey to 324 months, the low end of the
guidelines range.
  In doing so, the court concluded as a matter of law that
the cross-reference could apply when the defendant’s
purpose to create a visual depiction was a secondary,
rather than a primary, purpose of the offense conduct.
Whether the cross-reference may apply when there is a
secondary, rather than primary, purpose to produce a
visual depiction is a question of first impression in our
No. 05-4780                                                    11

circuit. Application Note 5 for § 2G1.3 provides that the
cross-reference in subsection (c)(1) “is to be construed
broadly and includes all instances in which the offense
involved employing, using, persuading, inducing, enticing,
coercing, transporting, permitting, or offering or seeking
by notice, advertisement or other method, a minor to
engage in sexually explicit conduct for the purpose of
producing any visual depiction of such conduct.” Nowhere
does the guideline require that producing a visual depic-
tion be the only purpose of the defendant in committing
the offense.
  In the case of a virtually identical guideline cross-
reference, the Ninth Circuit concluded that the cross-
reference should apply when the defendant has only a
secondary purpose to produce a visual depiction of sex-
ually explicit material. United States v. Hughes, 282 F.3d
1228, 1230-32 (9th Cir. 2002). In Hughes, the cross-refer-
ence to § 2G2.1 came from § 2G1.1(c), which directed the
court to apply the cross-reference if the sexual conduct
involved in the underlying offense was “for the purpose
of producing a visual depiction of such conduct.” 282 F.3d
at 1230.3 The court rejected a textual argument that the
article “the” modifying “purpose” limited application to
instances where the defendant’s sole or exclusive pur-
pose was to produce a visual depiction. 282 F.3d at 1231.
According to the court, the Application Note urging
the court to construe the cross-reference broadly demon-
strated an intent by the Sentencing Commission to apply
the cross-reference with equal force to single-minded
defendants and defendants with multiple motives. Id. The



3
  Hughes interprets the version of § 2G1.1 in effect at that time.
That section was subsequently revised, but the language
interpreted by the Hughes court still appears in a number of
guidelines, including the one that we interpret today.
12                                             No. 05-4780

court also rejected a contention that, in the case of multi-
ple motives, the cross-reference applied only when the
primary purpose was to produce a visual depiction. The
wording of the guideline was too broad to contain such
a limitation. Id. Noting that the cross-reference was to
apply broadly and include “all instances” where the
defendant had a purpose to create a visual depiction, the
court concluded that it was “not required to rank the
reasons that a defendant had for committing an offense.”
Hughes, 282 F.3d at 1231. Rather, the court needed only
to determine “whether one of the defendant’s purposes
was to create a visual depiction.” Hughes, 282 F.3d at
1231-32 (emphasis in original).
  We see no reason to depart from the sound reasoning
of our sister circuit interpreting a parallel provision. See
also United States v. Garcia, 411 F.3d 1173, 1179-80
(10th Cir. 2005) (applying a similar cross-reference from
§ 2G2.2 where the defendant sought both to have the
mother of two minor girls engage in sexual conduct with
her daughters and also to photograph this activity for the
defendant). The guideline and Application Notes make
clear that the cross-reference should apply if any one of
the defendant’s purposes in committing the offense was
to create a visual depiction thereof. We therefore hold
that the cross-reference applies when one of the defen-
dant’s purposes was to create a visual depiction of sex-
ually explicit conduct, without regard to whether that
purpose was the primary motivation for the defendant’s
conduct.
  We turn then to the district court’s factual conclusion
that Veazey possessed a secondary purpose to create a
visual depiction of sexually explicit conduct with minors.
The Application Notes to § 2G2.1 provide that “sexually
explicit conduct” has the meaning given that term in 18
U.S.C. § 2256(2). That statute defines sexually explicit
conduct as “actual or simulated—(i) sexual intercourse,
No. 05-4780                                                 13

including genital-genital, oral-genital, anal-genital, or oral-
anal, whether between persons of the same or opposite
sex; (ii) bestiality; (iii) masturbation; (iv) sadistic or
masochistic abuse; or (v) lascivious exhibition of the
genitals or pubic area of any person.” 18 U.S.C.
§ 2256(2)(A). Under this definition, Veazey argues, a
request for nude pictures cannot justify application of the
cross-reference. As we noted above, Veazey also contends
that references to visual depictions of explicit sexual
conduct occupy only a small fraction of the transcripts,
and that references to creating visual depictions orig-
inated with the undercover agents. Veazey concedes that
he was willing to produce visual depictions but con-
tends that this was not his purpose.
  Veazey cites United States v. Crandon, 173 F.3d 122 (3d
Cir. 1999), in support of his argument that it is possible
for a person wilfully to take a sexually explicit photo but
not with the purpose of producing sexually explicit mate-
rial. His purpose, he contends, was to have sex with Jodi
and Missy. We find Crandon inapposite. In Crandon, the
district court failed entirely to consider the defendant’s
purpose or state of mind when it applied a similar cross-
reference, essentially holding the defendant strictly
liable. On appeal, the court held that it was not enough to
simply say that the photo speaks for itself. Rather, because
the guideline referred to the defendant’s purpose in tak-
ing the photograph, the court must ascertain whether
the defendant’s purpose was to create pornographic
pictures. Crandon, 122 F.3d at 129. In the instant case, the
district court did consider Veazey’s purpose before apply-
ing the cross-reference. The only question remaining, then,
is whether the court clearly erred in concluding that
Veazey’s purpose, at least in part, was to create a visual
depiction of sexually explicit conduct. Veazey’s argument
is two-fold: first, at worst, he intended to take only nude
pictures, which would not meet the definifion of sexually
14                                                    No. 05-4780

explicit conduct defined in the statute. Second, it was the
agents and not Veazey who raised the subject of camera
equipment and sexually explicit photos, and so
the transcripts do not contain sufficient evidence of an
intent on Veazey’s part to produce such pictures.
  We find that there was more than enough evidence
in the record to support the district court’s conclusion that
Veazey had a purpose to create a visual depiction of
sexually explicit conduct. Although the references to
photos or videos of any sort occupy a small percentage of
the online and telephone transcripts, even a single refer-
ence may be sufficient, especially in the context of the
extraordinarily explicit conversations and in light of the
three cameras Veazey possessed when he was arrested.
As the district court noted, a single reference to a particu-
lar sex act was sufficient for Veazey to demonstrate an
intent to carry through with that act. In particular, the
district court noted, the transcripts contained a single
reference to anal sex and Veazey arrived in Decatur
with a substance intended to facilitate that act.4
  We also reject as frivolous Veazey’s contention that he
merely requested nude photographs that would not meet
the definition of sexually explicit conduct. In addition to
requesting nude photographs of both Jodi and Missy,
Veazey suggested that the girls engage in particular
sex acts with each other and send him photographs of
their encounters. He also indicated a desire to photo-
graph them the first night that he would be in Decatur.
Taken alone, this exchange might not evidence a desire
to take sexually explicit photos, but taken in the context
of the many discussions Veazey had detailing the particu-
lar sexual conduct he intended to have with the girls


4
  We note that there were two or three such references but the
district court’s reasoning still stands. See Gov. Ex. 1, at 126, 133.
No. 05-4780                                              15

during his visit and especially on the first night, the
district court did not err in concluding that Veazey in-
tended to take sexually explicit photos. Veazey also
indicated that he would be able to see the pictures of his
encounter with the girls on his way home, that others
would be looking over his shoulder, and that he intended
to charge $10 to others who wished to see the pictures.
Finally, although neither the parties nor the district
court specifically cite this particular passage, in a
graphic discussion with Missy, Veazey indicated a desire
for Missy to take photos of herself masturbating. See Gov.
Ex. 1, at 149-50. Such photos would clearly meet the
standard set forth in 18 U.S.C. § 2256(2). In the context of
these graphic online and telephone conversations, there
remains no doubt what kind of pictures Veazey intended to
take when he arrived in Decatur with camera equipment.
The court did not err in inferring from the context of these
discussions that Veazey wanted more than nude photos; he
wanted photos and videos that would easily meet the
definition of sexually explicit conduct set forth in the
statute.
  Finally, we reject Veazey’s claim that he was simply
complying with the undercover agents’ requests to bring
camera equipment to Decatur. First, this characteriza-
tion of the evidence is untrue as a factual matter. Veazey
was the first person to discuss photographs, and in fact
asked for a nude photo of Jodi in their second online
exchange. Only after Jodi balked at his repeated requests
for pictures (“u want me or jus pics. . . . i really hope u
wasnt jus sayin all tha fer pics”) did Veazey pull back and
moderate his language. The discussions of camera equip-
ment arose from Veazey’s repeated requests for nude
photos, photos of Jodi and Missy engaging in sexual
conduct and photos of the planned meeting in Decatur.
  Veazey cites, among other things, a telephone call with
Jodi as evidence that it was the agents’ idea to bring
16                                              No. 05-4780

camera equipment and that he merely agreed with this
request. In that exchange, Jodi asked, “Were you wanting
to do pictures too?” R. 28-6, at 17. Veazey replied, “Yeah,
if you don’t care.” When Jodi then raised the issue of a
printer, Veazey replied that he had a camera that develops
the picture immediately, without the need for a printer.
He spontaneously added that he also had a digital
camera but did not know how to use it. When Jodi told
him digital cameras were easy to operate, Veazey replied,
“Alright. I’ll bring it too then.” R. 28-6, at 17-18. As
evidence that the agents encouraged him to bring the
cameras after he expressed reluctance to do so, he cites
another telephone call with Jodi:
     Veazey: I don’t know about the camcorder thing. That
     battery may be pretty expensive.
     Jodi: Oh. Okay.
     Veazey: I mean, I’ll bring it and we’ll check but.
Following a brief discussion of the expense of the unusual
battery required, Jodi said, “Oh. That’s okay. Don’t worry
about it.” R. 28-7, at 25-26. Veazey replied by saying they
could go to Walmart to see if he could purchase the battery
there. Id. To suggest that the agents raised the subject
of camera equipment and encouraged a reluctant Veazey
to bring the cameras requires a fanciful interpretation of
the evidence. As these exchanges indicate, Veazey needed
no encouragement, and the agent posing as Jodi actually
discouraged Veazey from bringing the equipment when
she told Veazey not to worry about the camcorder. Recall
too that in the second internet exchange between Jodi
and Veazey, Jodi expressed dismay that Veazey perhaps
simply wanted pictures of her, causing Veazey temporarily
to back off of his repeated requests. Rather than en-
courage Veazey, the agent portraying Jodi at times dis-
couraged Veazey from discussing photographs. The agent
portraying Missy was, in keeping with her character as a
No. 05-4780                                              17

precocious teen, more forthcoming about sexually explicit
pictures and videos. But even in the case of Missy, the
clearest reference to Veazey wanting a picture of sexually
explicit conduct came from Veazey himself, with no
encouragement from the agent. See Gov. Ex. 1, at 149-50.
In the context of all of the discussions between the agents
and Veazey, there is no doubt that Veazey had a dual
purpose of both molesting the girls and creating a visual
depiction of his criminal conduct.
   Second, to the extent that Veazey is claiming sentencing
manipulation, there is no such defense in this circuit.
United States v. Wagner, 467 F.3d 1085, 1090 (7th Cir.
2006); United States v. Pearson, 113 F.3d 758, 762 (7th Cir.
1997); United States v. Garcia, 79 F.3d 74, 76 (7th Cir.
1996). Nor does Veazey make out an adequate claim for
sentencing entrapment, which is distinct from sentencing
manipulation. Wagner, 467 F.3d at 1090; United States v.
Hale, 448 F.3d 971, 989 (7th Cir. 2006), cert. denied, 127
S.Ct. 1020 (2007). Sentencing entrapment occurs when “an
individual predisposed to commit a lesser crime commits
a more serious offense as a result of ‘unrelenting govern-
ment persistence.’ ” Hale, 448 F.3d at 989. “The govern-
ment overcomes an alleged entrapment defense by estab-
lishing that the defendant was predisposed to commit the
offense charged. This is not a great hurdle; all that must
be shown to establish predisposition and thus defeat the
defense of entrapment is willingness to violate the law
without extraordinary inducements.” Hale, 448 F.3d at
989. The government agents offered him no extraordinary
inducements (or any inducements at all) to bring the
camera equipment to record sexually explicit conduct
with minors. A reading of the full transcript demon-
strates that Veazey was predisposed to such conduct. In
short, the district court did not err in concluding that,
when Veazey showed up for a sexual encounter with two
teenage girls carrying three cameras, following graphic
18                                             No. 05-4780

conversations where he expressed a desire for sexually
explicit photos, he intended to create a visual depiction of
sexually explicit conduct with minors. Veazey raises no
other challenge to the reasonableness of his sentence,
which was at the bottom of the guidelines range. See
Mykytiuk, 415 F.3d at 608. We therefore affirm the
judgment of the district court in every respect.
                                                AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—07-3-07